DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2019 and 07/01/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Pavelko on March 23, 2021.
The application has been amended as follows: 
Please Amend Claim 1 in the following manner:Claim 1, line 10, currently recites, inter alia, “when normally operating, the first control”. Please change this to the following: “when the surge control circuit is
Please Amend Claim 11 in the following manner:Claim 11, line 6, currently recites, inter alia, “when normally operating, control the switch group”. Please this to the following: “when the surge control circuit is normally operating, control the switch group”.
Please Amend Claim 12 in the following manner: Claim 12, line 12, currently recites, inter alia, “when normally operating, control the switch group”. Please this to the following: “when the surge control circuit is normally operating, control the switch group”.
Please Amend Claim 13 to the following: 
“A surge control method, applied to the surge control circuit (10) of claim 1, comprising: detecting the current or the current increase rate of the surge control circuit (10), and comparing the current to the first preset current value or compare the current increase rate to the preset current rate of change through the first control circuit (300); if the current is greater than or equal to the first preset current value, or the current increase rate is greater than or equal to the preset current rate of change, controlling the switch group (200) to turn off through the first control circuit (300), such that the current flows through the absorption circuit (100); comparing the current to the second preset current value; if the current is less than the second preset current value, controlling the bypass switch (120) to turn off through the first control circuit (300).”

Please Amend Claim 17 in the following manner:Claim 17, line 13, currently recites, inter alia, “when normally operating, the second  the DC transmission apparatus is normally operating, the second control circuit”.
Please Amend Claim 18 in the following manner:Claim 18, line 6, currently recites, inter alia, “when normally operating, control the switch group”. Please change this to the following: “when the DC transmission apparatus is normally operating, control the switch group”.
Please Amend the Abstract in the following manner: Abstract, Line 12, recites “(Fig. 1)”. Please delete this line and term.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a first control circuit electrically connected to the switch group and the bypass switch respectively; when the surge control circuit is normally operating, the first control circuit controls the switch group and the bypass switch to turn on simultaneously. Claims 2-16 and 19-20 depend upon claim 1. 

Regarding claim 17, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a second control circuit electrically connected to the switch group and the bypass switch of each of the switch units; when the DC transmission apparatus is normally operating, the Claim 18 depends upon claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papastergiou (WO 2011/098145) teaches a solid-state DC-breaker against transient voltages. Papastergiou is the closest prior art reference in terms of teaching of the overall circuit structure as recited in claim 1. Papastergiou teaches in Figure 2 a switch group (27) connected in parallel with an absorption element (25) and a bypass switch (24) which are connected in series. Papastergiou teaches a controller that turns off the switch group and turns on/off the bypass switch based on a current measurement. Due to this teaching Papastergiou fails to teach a first controller that controls the switch group and the bypass switch to turn on simultaneously, such that the current flows through the switch group; and when the first control circuit detects that the current is greater than or equal to a first preset current value, or the current increase rate is greater than or equal to a preset current rate of change, the first control circuit controls the switch group to turn off, such that the current flows through the absorption circuit.
Askan (US 2020/0152407) teaches a circuit breaker with reduced breakdown voltage requirements. Askan is the next closes prior art reference which in Figure 5 teaches an 
Kostakis (US 2018/0183230) teaches a surge protection device for active voltage protection between transmission lines. 
Chivite-Zabalza (US 10560014) teaches a fault protection unit within a voltage source converter having an absorption element in parallel with a switching unit. 
Barker (US 10439400) teaches an electric protection device on an AC side of a HVDC transmission line. 
Manning (US 6556410) teaches a universal surge protector for notebook computers which comprises a switch relay in series with an absorption element. 
Barker (US 2016/0380428) teaches a voltage limiter comprising a switching element in parallel with an absorption element. 
Davidson (US 2015/0131189) teaches a composite high voltage DC circuit breaker. 
Komulainen (US 7430101) teaches an overvoltage protection of a frequency converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839